 

 

Case 2:20-cr-01590 Document 1 Filed 06/16/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA
Vi
Jaavon Christopher LAYNE

Magistrate Docket No. 20M| (89

Case No.

AFFIDAVIT
On this date appeared before me the following Agent, who, after being duly sworn,
deposed and said: In the captioned case
(1) Daniel LOPEZ-Quiroz
(2) Jose SERRANO-Rodriguez
(3)
(4)

are material witnesses for the prosecution at the trial of the above-named defendant who is charged with violation
of certain immigration laws.

These witness/s are citizens of Mexico, and are illegally within the United States. Should they be left to
their own devices and return home, they are not subject to extradition under law, and it will be impracticable to
secure their presence at such time as the case is called for trial. ,

    
 
    

£>
era, Zorahida , Department of Homeland Security

In view of the above affidavit, it is requested of the-United States Magistrate that the witnesses named in
the affidavit be required to make bail in such amount as the United States Magistrate Judge should see fit to assure
their presence at the trial, and should they be unable to make such bond, that they be committed to the custody of
the United States Marshal pending final disposition of the criminal case, as provided by Rule 46(b) of the Federal
Rules of Criminal Procedure.

 

United States Attorney

 

Assistant United States Attorney

SUBSCRIBED AND SWORN TO BEFORE ME THIS day of

My commission expires

 

“NOTARY PUBLIC

IT IS ORDERED on this 16 day of June , 2020 _, that the above witness(es) who was
this date brought before me be committed to the custody of the United States Marshal pending final disposition of

the above captioned case, in lieu of bail in the sum of $ __ er ea

United States Tr

 

 

RETURN
Received this commitment and designated prisoners on . and on 4
committed them to . and left with the custodian at the same time a certified
copy of this commitment.
DATED:

 

By: Deputy U.S. Marshal
